DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on August 11, 2020, along with Amended Claims and Remarks.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1 and 11 are independent claims.  


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2020, has been entered.


Response to Arguments
4.	 Applicant’s arguments, see Remarks filed on August 11, 2020 (hereinafter Remarks), with respect to the rejections of Claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Schwerin-Wenzel et al. (US 2005/0015333 A1) and Gauthier et al. (US 2014/0075390 A1).
	With respect to Applicant’s arguments regarding the interpretation of the “event icon” it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instant Figures 5-7 are not explicit definitions of “event icon”; furthermore, Fig. 5 illustrates a detailed view of a set of events which Applicant is arguing are “event icons” (see Remarks, pg. 9), but independent claims merely require “an event icon that represents event status and event details,” without specifying what comprises or does not comprise such representation.  Further clarification of the “event icon” is necessary in independent claims in order to ensure that this feature is interpreted closer to the illustration in instant Fig. 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwerin-Wenzel et al. (hereinafter Schwerin-Wenzel), US 2005/0015333 A1, published on January 20, 2005, in view of Gauthier et al. (hereinafter Gauthier), US 2014/0075390 A1, published on March 13, 2014.
With respect to independent Claim 1, Schwerin-Wenzel teaches a system that provides a dynamic interactive roadmap portal, the system comprising (see Fig. 1, ¶0029-0030, showing a system 10 that includes a network 28 that accesses data through a portal 34 and user interfaces 24 comprising): 
a central data repository that stores and maintains event data (see Fig. 1, ¶¶ 0025-26, showing the mechanism whereby a storage 20, stores data with events and artifacts from the enterprise information systems residing in systems 30, 32, and portal 34; see also Fig. 4A, ¶¶ 0049-51, showing the mechanism whereby a Repository/Persistency 610 layer where the Meta Data and the Data itself is stored in databases and repositories. The metadata is information that describes other data, such as data pertaining to roles, work sets and personalization information, and the data contains templates which may include content management and project management information that includes event data. The user requests information via a GUI through the portal 602. The application services logic 606 processes the user request, retrieves the appropriate requested information from the databases and repositories in the persistence/repository layer 610, and sends the requested information to GUI for display to the user)
captured at least in part by an Intake Tracker (see Fig. 3, ¶¶ 0041-43, showing the mechanism whereby a user interface uses patterns to link new objects and work together to generate standardized views across cross functional applications. The collaborative workflow of business objects or work procedures may include multiple deliverables and milestones which is trackable by a process owner or by involved contributors using a dashboard that displays the aggregated data by UI components 508. The Intake Tracker of the instant application corresponds to the interactions with stakeholders that are captured and disposed as identified by Schwerin-Wenzel with Fig. 3 and the discussion of work procedures discussed herein. Additionally, Schwerin-Wenzel teaches in Fig. 4, ¶¶ 0049-51, the mechanism whereby the Application Services Logic 606 contains the Analytics, and Reports interfaces with the UI components 604 that contain the front end utilizing mobile devices or internet browsers to process the data that is stored in databases in the Repository/Persistency layer 610 which includes the data and meta-data. The data is any data such as events, schedules, roles, work sets that is utilized by the end user through the UI components and stored in the persistent databases identified in 610); 
an interactive user interface configured to (see Fig. 4A, ¶ 0049, showing a platform 600 that consist of UI components 604 that the user may interact with to): 
receive an input via a network communication (see Fig. 1, ¶¶ 002-26, showing the mechanism whereby a user 26 on an I/O device 22 that contains a GUI 24 interacts through a network 28 with a plurality of systems 30, 32, and a portal 34); 
provide an option to subscribe to one or more specific events (see Fig. 17, ¶ 0087, showing the mechanism whereby a user may begin a new discussion 2430, and subscribe to an event such as to a discussion 2435); 
provide links to one or more supplementary documents related to the one or more specific events (see Fig. 5, elements 1248A, ¶¶ 0061-62, showing linked objects related to an event (i.e., cross-sell opportunities); it is noted that “related to the one or more specific events” is broadly recited in the claim – further clarification is needed to ensure that this limitation is interpreted more narrowly);
provide an option to share one or more specific events (see Fig. 16, ¶ 0086, showing the mechanism whereby a stakeholder 1202 in a sales task force shares objects with stakeholders in a merger team 2330 such as to initiate an event such as a merger action 2350); 
provide administrative functions to an authorized user (see Fig. 12, ¶ 0080, showing the mechanism whereby a system administrator 1930 of one of a merger organization imports customer and assignment data lists at 1940 and consolidates the list at 1946); 
provide a customizable display that for a selected one of the one or more specific events displays milestones data, status information, and one or more of region impacted, line of business impacted, and user impacts (see Fig. 11, ¶ 0079, showing the mechanism whereby a user interface 1800 displays a Gantt chart 1830 that identifies a plurality of tasks 1640, 1442, 1444, 1646, and 1448 within a timeline 1835 from Feb 02, 2003 to Mar 23, 2003. Schwerin-Wenzel additionally teaches a mechanism to identify the progress of the events with a status indicator 1631 where the line of business impacted is associated with the “Sales Task Force” 1208); 
export one or more selected views to a commonly used format, wherein the commonly used format is one of a spreadsheet, a table and a PDF (see ¶ 0104, showing sharing/sending a view with/to other users; in addition, it is noted that printing a screen on which a view is displayed can read on this limitation as it is well known that a printer output can be a PDF – further clarification is needed in the claims to ensure that this limitation is interpreted in the intended manner);
a processor, coupled to the central data repository and the user interface, configured to perform the steps comprising (see Fig. 1, ¶ 0025-0026, showing a processor 12 that executes instruction 18 stored in memory 14. The system 10 includes a link to a storage device 20. The system 10 includes a link to a network 28 which links the system 10 to other systems 30 which includes a data repository): 
receiving, via an electronic input, event data (see Fig. 3, ¶ 0034, showing the mechanism whereby the portal 506 receives requests from clients 502 through a network 504 and generates information views (iViews) 508, such as web pages, in response. Schwerin-Wenzel further teaches in  ¶ 0084 that a stakeholder can send and receive real-time messages to another user on the system), 
wherein the event data includes one or more of event name, source of request, event type, line of business, funding status, and project status (see Fig. 3, ¶¶ 0034-0044, showing the mechanism whereby the process modeling tool generates a workflow as discussed above and a workflow procedure is developed that includes a progress and project status of the work procedure that is trackable by the process owner (administrator) or relevant stakeholders associated with the task. The event data and status, which includes a name such as “Sales Task Force” is trackable through the use of a Gantt chart as discussed and displayed in Fig. 11, ¶ 0079);
automatically generating one or more tasks associated with the event data (see Fig. 3, ¶ 0034, showing the mechanism whereby the portal 506 provides a common interface to program management services through user interface components 508. The portal 506 receives requests from a plurality of clients 502 and automatically generates information views (iViews) 510 which may be considered as tasks in response to the request); 
…
the interactive user interface comprises a business collaboration section, a real-time communication section and a workspace services section, [wherein the event icon, when clicked, displays a separate event details interface] (see Fig. 11, ¶ 0079, showing the mechanism whereby the user interface 1800 contains a real-time communications section identified by 1840 whereby stakeholder 1202 can contact a number 1842 of other sales task force members 1840. Schwerin-Wenzel further teaches a business collaboration section identified by 1850 where users can manage templates 1855 and profiles 1857, and furthermore the short assimilation panel 1620 presents a graph 1625 of action items 1632, a list 1627 of action items 1632 or both graph 1625 and the list 1632 of action items 1629 that provide event details and is considered as the event details panel. The workspace services section is considered to be the combination of the Sales Integration 1815 which is a menu item under the Sales Task Force tab. The Sales Task Force is the workspace services section that encompasses a plurality of sections such as “Home”, “Sales Integration, “Transition Cockpit”, “File Sharing”, “Discussion”, “Calendar”, and “Deliverables”. Each of these items may be considered workspaces under the Sales Task Force umbrella, and in this case the specific workspace is the “Sales Integration” under the “Sales Task Force”).

Although Schwerin-Wenzel teaches a dynamic interactive roadmap portal, it does not appear to explicitly recite: generating, via a plurality of applications, an event icon that represents event status and event details, graphically displaying, via an Interactive Roadmap Portal, the event icon relative to a plurality of other events across a time period, and wherein the event icon, when clicked, displays a separate event details interface, but the teachings of Gauthier can be relied upon for an explicit suggestion of these limitations (see also § Response to Arguments, above). 
Gauthier is directed towards dynamic chart control that triggers dynamic contextual actions (see Gauthier, Title, Abstract).  Gauthier recognizes that various business objects can be accessed through graphical user interfaces, charts, forms, analytical reports, such as Gantt charts, but recognizes that such interface do not provide sufficient interaction with the displayed objects (see Gauthier, ¶¶ 0001-03).  Gauthier teaches that objects within a Gantt chart, such as the chart illustrated in Schwerin-Wenzel, above, can be presented as clickable buttons that present a corresponding action, such as displaying a detail window, when clicked (see Gauthier, ¶¶ 0016, 0031, 0053-54, 0059).  It follows that Gauthier suggests presenting a business object (i.e., an action item in Schwerin-Wenzel) as an “event icon” that represents status and event details … relative to other events across a time period … when clicked, displays a separate events display interface, as claimed (see Gauthier, Figs. 3, 5, 6, ¶¶ 0031-33, 0047, 0053-55, 0059).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to explicitly modify the display of the event data in Schwerin-Wenzel to incorporate the clickable buttons as suggested by Gauthier in order to declutter the display of information presented in Schwerin-Wenzel, by allowing additional information to be displayed on demand instead of next to the event data (see Gauthier, Fig. 6, ¶ 0059; compare with Schwerin-Wenzel, Fig. 11).



With respect to dependent claim 2, Schwerin-Wenzel in view of Gauthier teaches the limitation of claim 1. Schwerin-Wenzel in view of Gauthier, combined for at least the reasons discussed above further teaches wherein the separate event details interface further provides a milestone interface (see Schwerin-Wenzel; Fig. 11, ¶¶ 0043 and 0079, showing an interface 1800 that includes a time period 1835 or timeline for each action 1632).

With respect to dependent claim 3, Schwerin-Wenzel in view of Gauthier teaches the limitation of claim 1. Schwerin-Wenzel in view of Gauthier, combined for at least the reasons discussed above further teaches wherein the Intake Tracker comprises an interactive forum to facilitate exchange of user inputs (see Schwerin-Wenzel; Fig. 5, ¶ 0060, showing a user interface 1200 that includes a “Discussion” thread within the Sales Task Force tab 1208. Schwerin-Wenzel additionally teaches in Fig. 5A, ¶ 0064 the mechanism to “Start a discussion thread” within a number of action available to the user as identified in 1294).

With respect to dependent claim 4, Schwerin-Wenzel in view of Gauthier teaches the limitation of claim 1. Schwerin-Wenzel in view of Gauthier, combined for at least the reasons discussed above further teaches wherein the event icon and the plurality of other events are displayed according to region (see Schwerin-Wenzel; Fig. 5, ¶ 0060, showing the mechanism whereby the user interface 1200 includes an account transition rollout 1220 that presents graphs 1221 and charts 1223 of accounting information, including regional or divisional account information 1224 and accounts 1223 that may be slipping from schedule; see Gauthier, ¶ 0034).

With respect to dependent claim 5, Schwerin-Wenzel in view of Gauthier teaches the limitation of claim 1. Schwerin-Wenzel in view of Gauthier, combined for at least the reasons discussed above further teaches wherein the event icon and the plurality of other events are displayed according to line of business (see Gauthier, ¶¶ 0034-35, 0040, showing that business objects can be displayed in a chart based on a variety of attributes, including a specified product, customer information, etc.).

With respect to dependent claim 6, Schwerin-Wenzel in view of Gauthier teaches the limitation of claim 1. Schwerin-Wenzel in view of Gauthier, combined for at least the reasons discussed above further teaches wherein the milestone interface further displays a region impacted section and a line of business impacted section (see Schwerin-Wenzel; Fig. 11, ¶ 0079, showing the mechanism whereby the milestone identified as a Gantt chart 1835 identified information an impacted region, in this case identified as “Speedial Western Region” 1605 on the graphical user interface).

With respect to dependent claim 7, Schwerin-Wenzel in view of Gauthier teaches the limitation of claim 1. Schwerin-Wenzel in view of Gauthier, combined for at least the reasons discussed above further teaches wherein the milestone interface further provides an action interface that provides a set of actions comprising share, calendar, alert, contact and edit (see Schwerin-Wenzel; Fig. 5A, ¶ 0064, showing the mechanism whereby a user interface 1200 is identified with a panel on the left side of the interface identified by “Actions” 1296 where a plurality of actions are available to the user. Among the actions identified in the drop down list are “set-up a meeting”, “Start a discussion thread”, “Build an Org Chart”, “Manage Subscriptions”, and “Merger Portal Help” The action interface may be used for setting up a calendar end alerts through the use of setting up a meeting within the action interface).

With respect to dependent claim 8, Schwerin-Wenzel in view of Gauthier teaches the limitation of claim 1. Schwerin-Wenzel in view of Gauthier, combined for at least the reasons discussed above further teaches wherein the milestone interface displays a separate milestone detail interface that identifies activities that support a launch of the event (see Schwerin-Wenzel; Fig. 11, ¶¶ 0072, 0079, showing the mechanism whereby icons 125, 1627, and 1629 provide additional details of activities that support the launch of said events identified in the Gantt chart 1835).

With respect to dependent claim 9, Schwerin-Wenzel in view of Gauthier teaches the limitation of claim 1. Schwerin-Wenzel in view of Gauthier, combined for at least the reasons discussed above further teaches wherein each event comprises a status icon (see Schwerin-Wenzel; Fig. 11 (element 1631), ¶ 0072, 0079; see also § Response to Arguments, above).

With respect to Claims 11-19, these claims reflect a method comprising steps and/or features recited in Claims 1-9, respectively, and are thus rejected along the same rationale as those claims, above.


6.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwerin-Wenzel in view of Gauthier, and further in view of Alpdemir et al. (hereinafter Alpdemir), US 2004/0006478 A1, published on January 8, 2004.
With respect to dependent Claim 10, Schwerin-Wenzel in view of Gauthier teaches the system of claim 1, as discussed above, and further teaches wherein the business collaboration section comprises content services, mobile services and messaging services (see Schwerin-Wenzel; Fig. 5, ¶¶ 0056, 0071, 0084, showing the mechanism whereby content providers and messaging applications are incorporated into the portal for services integration), 
wherein the real-time communication section comprises unified communications, multimedia services, [trader voice and voice recording and call center services] and wherein the workspace services section comprises application services, remote access, virtual workspace services, client workspace services, workspace tools and automation and branch transformation (see Schwerin-Wenzel; Fig. 5, ¶ 0036, showing the mechanism whereby the portal 506 receives data 514 from the system 512 to fulfill the requests of the client(s) 502, and the system 512 provides integration application services such as personnel, development projects, business program inventories, clients, accounts, business products, business services and so forth).

Although Schwerin-Wenzel in view of Gauthier teaches wherein the real-time communication section comprises unified communications, multimedia services (see Schwerin-Wenzel; ¶ 0054, showing the mechanism whereby real-time communications services are executed from functions generated as cross-applications to support multiple enterprise functions), they do not appear to explicitly recite:
and trader voice and voice recording and call center services, but the teachings of Alpdemir can be relied upon for an explicit showing of this limitation (see Fig. 8, ¶¶ 0370-71, showing the mechanism whereby services such as voice recording and call services are available for a user of a portal that provides interactive capability for an information system and service).
One of ordinary skill in the art would have found it obvious to combine the teachings of Schwerin-Wenzel in view of Gauthier with the teachings of Alpdemir to provide a mechanism for incorporating voice and call services to an information portal.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Alpdemir of providing a portal that utilizes voice and call functionality (see ¶¶ 0018-19), with a reasonable expectation of success. The motivation to combine the teachings of Schwerin-Wenzel in view of Gauthier with the teachings of Alpdemir is to improve the visualization of an interactive roadmap portal of Schwerin-Wenzel in view of Gauthier with the teachings of Alpdemir to provide voice and call capability to an information portal system and thus the teachings of Alpdemir improve the range of services that are provided by the teachings of Schwerin-Wenzel in view of Gauthier.

With respect to dependent Claim 20, this claim reflects the method comprising steps and/or features recited in Claim 10, and is thus rejected along the same rationale as Claim 10, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179